                Case1:18-cr-00306-ER
                Case 1:18-cr-00306-ER Document
                                      Document100
                                               99 Filed
                                                  Filed08/05/21
                                                        08/05/21 Page
                                                                 Page11of
                                                                        of11




105 MAIN STREET                                                                             30 WALL STREET
HACKENSACK, NJ 07601                                                                             8TH FLOOR
TEL: 201-457-0071                                                                       NEW YORK, NY 10005
FAX: 201-457-0072                          WWW.FOYSEPLOWITZ.COM                            TEL: 212-709-8230

                                              August 5, 2021

      Honorable Edgardo Ramos
      United States District Court
      Southern District of New York                                                           8/5/2021
      40 Foley Square
      New York, NY 10007

             Re:     United States v. Kasheen Samuels
                     Docket No. 18 Cr. 306 (ER)

      Dear Judge Ramos:

      On July 23, 2021, the defense made an application in which it objected to the
      composition of the jury venire on the grounds that it did not represent a fair cross-
      section of the community. The Court denied the application without prejudice for the
      reasons placed on the record.

      To further explore this issue, the defense respectfully requests that the Court order
      the Jury Administrator to provide a copy of the jury screening questionnaire used by
      the Southern District of New York and any other related documents.

      Thank you for your thoughtful consideration in this matter.


      Sincerely,

      FOY & SEPLOWITZ LLC

      Jason E. Foy
      JASON E. FOY
      jfoy@foyseplowitz.com


      The Jury Administrator is respectfully directed to provide defense counsel with a copy of the juror
      screening questionnaire used by this Court for the venire in this matter.
      SO ORDERED.



                                                                            8/5/2021
